United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2306
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                *    On remand from the Supreme
                                        *    Court of the United States.
Thomas Frederick Mills,                 *
                                        *    [PUBLISHED]
             Appellant.                 *
                                        *
                                   ___________

                             Submitted: July 8, 2009
                                Filed: August 14, 2009
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      In 2005, Thomas Mills (Mills) pled guilty to escape in violation of 18 U.S.C.
§ 751(a) and theft of government property in violation of 18 U.S.C. § 641. At
sentencing, the district court determined that Mills was a career offender under
U.S.S.G. § 4B1.1(a) because of two earlier felony convictions for controlled substance
offenses and his escape conviction under § 751(a). Mills appealed his sentence, and
we affirmed. United States v. Mills, 223 Fed. Appx. 516 (8th Cir. 2007) (unpublished
per curiam). Mills' appeal is again before us on remand from the United States
Supreme Court. See Mills v. United States, 129 S. Ct. 989 (2009). We now remand
for resentencing.

       At the time of Mills' sentencing hearing, this court had determined that all
convictions for felony escape qualified as a crime of violence under U.S.S.G. § 4B1.2.
United States v. Nation, 243 F.3d 467, 472 (8th Cir. 2001). Following Mills'
sentencing, the Supreme Court issued its opinion in Chambers v. United States, 129
S. Ct. 687 (2009), holding that an escape conviction for failure to report was not a
crime of violence under the Armed Career Criminal Act (ACCA). The Court in
Chambers did not discuss whether escape from custody crimes qualify as violent
felonies under the ACCA, but did state that "failure to report would seem less likely
to involve a risk of physical harm than the less passive, more aggressive behavior
underlying an escape from custody." Id. at 691.

       Following Chambers, we reaffirmed that "escape from a penal institution or the
custody of an employee of a penal institution" is a violent felony. United States v.
Pearson, 553 F.3d 1183, 1185 (8th Cir. 2009). Pearson did not consider, however,
whether a walkaway escape is a violent felony under Chambers and Begay v. United
States, 128 S. Ct. 1581 (2008). That question remains undecided. United States v.
Parks, 561 F.3d 795, 798 (8th Cir. 2009). We cannot make that determination based
on the limited factual record before us, the record not presently clear whether Mills'
escape conviction was a walkaway escape or in fact an "escape from a penal
institution." Pearson, 553 F.3d at 1185.

       Accordingly, we remand Mills' case to the district court for resentencing, and
direct the court to analyze his escape conviction in light of Chambers and Begay. The
district court is instructed to apply a modified categorical approach to determine
whether Mills' escape conviction was a crime of violence under § 4B1.2. Pearson, 553
F.3d at 1186 (under a modified categorical approach, "a court may refer to the



                                         -2-
                                          2
charging document, the terms of the plea agreement, jury instructions, or comparable
judicial records to determine" whether the offense was a crime of violence).

                       ______________________________




                                        -3-
                                         3